Title: To James Madison from William C. C. Claiborne, 1 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


1 January 1805, New Orleans. “Great exertions are now making to revive the Louisiana Bank, and I understand the probability is, that the Capital required will in a few days be Subscribed.
“My own doubts as to the Validity of the Charter are known, as is also the opinion of Some of the Officers of Government, that it was in itself a Nullity: But many Citizens seem nevertheless determined to adventure.”
